Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to 
DETAILED ACTION
The effective filing date of this application is January 21, 2020. This application is a CON of PCT/CN2020/073458 01/21/2020. This Office Action is in response to the After Final remarks and amendment filed January 28, 2022 under the After Final Consideration Pilot (AFCP 2.0) program. 
The After Final amendment and remarks filed January 28, 2022 have been reviewed and are persuasive. As such, the after-final amendment has been entered and the Final Rejection mailed December 9, 2021 has been withdrawn. This action is an ALLOWANCE.
Allowable Subject Matter
Claims 1 – 18, 21, 22 are allowed.
The following is an examiner’s statement of reasons for allowance (37 CFR 1.104(e) and MPEP §1302.14): The reasons for allowance of the claims is clear from the written record of prosecution. Attention is specifically drawn to the amendment and remarks filed January 28, 2022. See "REMARKS", pages 2 – 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN B. GAUTHIER can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. B. B./
Examiner, Art Unit 2813



/SHAHED AHMED/Primary Examiner, Art Unit 2813